DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 43 and 44  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 30, line 2, "an insulation" is unclear to how this relates to insulation cited in claim 20.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
 	Claim 44, last line, "line" should be changed to --wire--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (9431726) in view of Stroh et al. (2009/0218134).
Tanaka et al. discloses a connection of a connection wire (22) with a stranded wire (13), wherein a connecting part (30) is laid around the stranded wire to sheath the stranded wire, wherein the stranded wire is made of a metal material, wherein the connecting part is at least positively connected to the stranded wire, wherein the connecting part is laid around the stranded wire as a cut-to-length piece, and wherein the stranded wire is guided in a cable with insulation (14), and the connection between the stranded wire and the connecting part is formed in the region of an uninsulated region of the cable which is surrounded on both sides by the insulation (Fig. 4).
 	Tanaka et al. does not disclose the connecting part having a first metallic surface of a first metal material and a second metallic surface of a second metal material different from the first metal material (re claim 20).
 	Stroh et al. discloses a connection comprising a stranded wire and a connecting part (200 in Fig. 10 or not numbered in Fig. 12) which has a first metallic surface of a first metal material and a second metallic surface of a second metal material different from the first metal material ([0020], [0057] & claim 33, copper sleeve coated on its outer and/or inner side with silver) and which is a cut-to-length strip.
 	It would have been obvious to one skilled in the art to substitute the connecting part (30) of Tanaka et al. with the connecting part (200) taught by Stroh 
 	Re claims 21-23, the modified connection of Tanaka et al. have the amounts of potential differences as claimed since it comprises structure and material as claimed.
 	Modified connection of Tanaka et al. also discloses that the connecting part is coated bimetallically (re claim 24); the first metal material is formed from a metallic coating material and the second metal material is formed from a metallic carrier material (re claim 25); the second metal material is copper (re claim 26); and the connecting part is wrapped around the stranded wire in a positive fit and in that the connecting part is welded to the stranded wire (re claim 31).

Claims 20, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Biesse et al. (2014/0354043) in view of Trafton (2016/0099510) and Stroh et al.
Biesse et al. discloses a connection comprising a connection wire (2) and a stranded wire (11), wherein the stranded wire is made of a metal material, wherein the stranded wire is guided in a cable with insulation, and the connection is formed in the region of an uninsulated region of the cable which is surrounded on both sides by the insulation (12, Fig. 4d).
 	Biesse et al. does not disclose the connection comprising a connecting part having a first metallic surface of a first metal material and a second metallic surface of a second metal material different from the first metal material, wherein the connecting part is laid around the stranded wire to sheath the stranded wire, wherein the connecting part is at least positively connected to the stranded wire, wherein the connecting part is laid around the stranded wire as a cut-to-length strip (re claim 20).
 	Trafton discloses a connection comprising a stranded wire and a connecting part (18), wherein the connecting part is laid around the stranded wire to sheath the stranded wire, wherein the connecting part is at least positively connected to the stranded wire, and wherein the connecting part is laid around the stranded wire as a cut-to-length strip.  It would have been obvious to one skilled in the art to provide the connecting part taught by Trafton around the stranded wire of Biesse et al. to further secure the stranded wire before connecting to the connection wire.

 	Re claim 27, Trafton discloses the stranded wire having conductor cross-section of greater than 50 mm2 and less than 200 mm2 ([0024], D=8mm => A = 50.3 mm2).  It would have been obvious to one skilled in the art to modify the stranded wire of Biesse et al. to have the cross-section area as taught by Trafton to meet the specific use of the resulting connection.
 	Re claim 28, the stranded wire of Biesse et al. can be a battery conductor in a motor vehicle since it comprises structure and material as claimed.
.

Claims 20, 34, 35, 37-40, 42, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. in view of Biesse et al. and Kataoka (8931685).
 	Stroh et al. discloses a connection comprising a connecting part (200 in Fig. 10 or not numbered in Fig. 12) and a stranded wire, wherein the connecting part having a first metallic surface of a first metal material and a second metallic surface of a second metal material different from the first metal material ([0020], [0057] & claim 33, copper sleeve coated on its outer and/or inner side with silver), wherein the stranded wire is made of a metal material, wherein the connecting part is laid around the stranded wire to sheath the stranded wire, with the first metallic surface adjacent to the stranded wire, wherein the connecting part is at least positively connected to stranded wire, wherein the connecting part is laid around the stranded wire as a cut-to-length strip, and wherein the stranded wire is guided in a cable with insulation.
 	Stroh et al. does not disclose the connection between the connecting part and the stranded wire being formed in the region of an uninsulated region of the cable 
 	Biesse et al. discloses a connection which is formed in the region of an uninsulated region of the cable and which is surrounded on both sides with the insulation.  It would have been obvious that depending on the specific design of the connection, one skilled in the art would modify the connection of Stroh et al., between the connecting part and the stranded wire, at an uninsulated region of the cable which is surrounded on both sides by the insulation as taught by Biesse et al.
 	Kataoka discloses a connection of a connection wire (11) with a stranded wire (21), wherein the stranded wire is connected to the connection wire in a material-locking manner which is welding (re claim 40).  It would have been obvious to one skilled in the art to apply the teaching of Kataoka in the modified connection of Stroh et al. to provide an electrical interconnection therefrom.
 	Re claim 34, modified connection of Stroh et al. discloses connecting the connection wire (of Kataoka) in a material-locking manner to a flat welding face of the connecting part (of Stroh et al.), wherein the flat welding face is made of the second metal material which faces away from the first metallic surface.
 	Modified connection of Stroh et al. also discloses that the connecting part and the stranded wire are physically deformed before or during the material-locking connection (re claim 35); the welding comprises ultrasonic welding (re .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Stroh as applied to claim 20 above, and further in view of Swengel, Sr. et al. (Swengel 3656092).
 	Claim 30 additionally recites the connecting part, in the region of an insulation, having an inner circumference corresponding to the outer circumference of the insulation.  Swengel discloses a connection comprising an insulated wire comprising an insulation (14) and a connecting part (24), wherein the connecting part, in the region of the insulation, has an inner circumference corresponding to the outer circumference of the insulation, and the connecting part is pressed firmly against the insulation in a form fit so that a gas-tight bond is .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Stroh et al. as applied to claim 20 above, and further in view of Yoshida et al. (2009/0061253).
 	Yoshida et al. discloses a connecting part (Fig. 2) comprising a first metal material (1), a second metal material (3a), and a third metal material (2a) which is between the first and second metal materials and which is nickel.  It would have been obvious to one skilled in the art to use the connecting part as taught by Yoshida et al. for the connecting part (of Stroh) in the modified connection of Tanaka et al. to meet the specific use of the resulting connection, different connected materials.

Response to Arguments
Applicant’s arguments with respect to claims 20, 34, and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847